Order entered December 27, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00881-CV

                         MOHAMED AHMED EL-RAYES, Appellant

                                                 V.

                                       JONG LEE, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-03631-D

                                                ORDER
       Before the Court is appellant’s December 20, 2019 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s amended brief, received that

same day, filed as of the date of this order.


                                                         /s/   KEN MOLBERG
                                                               JUSTICE